      Case 3:18-cr-00822-GPC Document 32 Filed 05/01/19 PageID.107 Page 1 of 1



 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6
                             SOUTHERN DISTRICT OF CALIFORNIA
 7
     UNITED STATES OF AMERICA,            Case No. 18cr0822-GPC
 8
                 Plaintiff,
 9
           v.                             ORDER FOR CONTINUANCE
10
     DANIEL DYE,
11
                 Defendant
12

13        IT IS HEREBY ORDERED that, good cause having been shown, the date
14 for sentencing in the above-referenced case, currently set for June 21,

15 2019, at 8:30 a.m., is continued until January 31, 2020, at 8:30 a.m.

16 Defendant is ordered to file an acknowledgement of the new date no later

17 than June 20, 2019.

18
     Dated: May 1, 2019
19

20

21

22

23

24

25

26

27

28
